DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 12/23/2021, in which claims 1 and 9 were amended, claims 2-8, 11-12, 15-18 were cancelled, has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 14, 19, 20, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 10, 12, 15, 18, 21 of U.S. Patent No. 10109479 in view of Ito (US Pat. 6566255) and Dukovski et al. (US Pub. 20070197006)
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 4 of the US Pat teach every features of claims 1 and 19-20 of the instant application except the limitations “diffusing nitrogen into the superlattice layer from the semiconductor cap layer” and “forming at least one active semiconductor device on the cap layer while the superlattice layer remains intact with nitrogen incorporated therein” of claims 1 and 19 and “annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere” of claim 20; claim 9 of the US Pat teach every features of claim 13 of the instant application except the limitations “diffusing nitrogen into the superlattice layer from the semiconductor cap layer” and “forming at least one active semiconductor device on the cap layer while the superlattice layer remains intact with nitrogen incorporated therein” of claim 13; claim 10 of the US Pat teach every features of claim 14 of the instant application except the limitations “diffusing nitrogen into the superlattice layer from the semiconductor cap layer” and “forming at least one active semiconductor device on the cap layer while the superlattice layer remains intact with nitrogen incorporated therein” of claim 14; claims 12 and 15 of the US Pat teach every features of claims 19, 20, 23 and 24 of the instant application except the limitations “annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere” and “forming at least one active semiconductor device on the cap layer while the superlattice layer remains intact with nitrogen incorporated therein”; claims 18 and 21 of the US Pat teach every features of claims 19, 20, 23 and 24 of the instant application except the limitations “annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere” and “forming at least one active semiconductor device on the cap layer while the superlattice layer remains intact with nitrogen incorporated therein”.
Ito discloses in column 4, lines 57-64 inert atmosphere comprises nitrogen atmosphere. Thus, incorporate nitrogen atmosphere into the method of the US Pat would result to “annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere” and “diffusing nitrogen into the superlattice layer from the semiconductor cap layer.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ito into the method of the US Pat to include “annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere” and “diffusing nitrogen into the superlattice layer from the semiconductor cap layer.” The ordinary artisan would have been motivated to modify US Pat in the above manner for the purpose of providing suitable inert atmosphere for annealing process. Further, nitrogen is a known inert gas used in thermal treatment and therefore it would have been obvious to select it based on it suitability for use as the inert atmosphere in the device of the US Pat. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Dukovski et al. discloses in Fig. 1, Fig. 7 
forming at least one active semiconductor device on the semiconductor cap layer [52] while the superlattice layer remains physically intact.
The combination of Ito and the US Pat results to “the superlattice layer with nitrogen incorporated therein.” And thus, forming the active device as suggested by Dukovski et al. on the structure disclosed by Ito and the US Pat would result to “forming at least one active semiconductor device on the cap layer while the superlattice layer remains intact with nitrogen incorporated therein.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Dukovski et al. into the method of the US Pat to include “forming at least one active semiconductor device on the cap layer while the superlattice layer remains intact with nitrogen incorporated therein.” The ordinary artisan would have been motivated to modify US Pat in the above manner for the purpose of providing suitable subsequent processes on the superlattice layer to form a MOSFET device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10, 13-14, 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and claim 19, claim 1 and claim 19 recite the limitation “forming at least one active semiconductor device on the cap layer while the superlattice layer remains intact with nitrogen incorporated therein.” The limitation can be interpreted and understood as the superlattice layer with nitrogen incorporated therein remains chemically and physically intact when forming at least one active semiconductor device on the semiconductor cap layer. In other words, concentration of nitrogen and/or impurities in the superlattice layer must remain unchanged and the superlattice layer is not etched when forming at least one active semiconductor device on the semiconductor cap layer. It is unclear how the superlattice layer with nitrogen incorporated therein remains chemically intact during the forming of active semiconductor device which involve steps introducing impurities into the superlattice layer, i.e., doping impurities to form source/drain region of a transistor device or involve step causing the diffusion of nitrogen the superlattice layer, i.e, thermal treatment to activate dopants, deposition steps involving high temperatures... In addition, there is insufficient antecedent basis for the limitation “the cap” in the claim. It is unclear whether “the cap” refers to “the semiconductor cap” or another cap layer.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
For the purpose of this Action, the above limitation of claim 1 and claim 19 will be interpreted and examined as -- forming at least one active semiconductor device on the semiconductor cap layer while the superlattice layer with nitrogen incorporated therein remains physically intact.—
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-14, 19, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mears et al. (US Pat. 10109479).
Regarding claim 1, Mears et al. discloses in Fig. 1, Fig. 3, Fig. 5, Fig. 7, columns 4-5, 8-10 a method for making a semiconductor device comprising: 
forming a superlattice layer [45] comprising a plurality of stacked groups of layers [45a-45n] or [45a’-45n’], each group of layers [45a-45n] or [45a’-45n’] comprising a plurality of stacked base semiconductor monolayers [46] defining a base semiconductor portion [46a-46n] or [46a’-46n’], and at least one non- semiconductor monolayer [50] or [50’] constrained within a crystal lattice of adjacent base semiconductor portions [46a-46n] or [46a’-46n’]; and
forming a semiconductor cap layer [52] or [52’] above the superlattice layer [45];
diffusing nitrogen into the superlattice layer [125] from the semiconductor cap layer [52] or [52’] [column 9, lines 20-25, 62-65];
forming at least one active semiconductor device on the semiconductor cap layer while the superlattice layer with nitrogen incorporated therein remains physically intact [column 10, lines 10-13].

Regarding claims 13-14, and 23-24, Mears et al. further discloses in columns 6 and 8 
wherein each base semiconductor portion [46] comprises silicon; 
wherein the at least one non-semiconductor layer [50] comprises oxygen.

Regarding claims 19 and 20, Mears et al. discloses in Fig. 1, Fig. 3, Fig. 5, Fig. 7, columns 4-5, 8-10 a method for making a semiconductor device comprising: 
forming a superlattice layer [45] on a semiconductor substrate [21] and forming a semiconductor cap layer [52] or [52’] above the superlattice layer [45], the superlattice layer [45] comprising a plurality of stacked groups of layers [45a-45n] or [45a’-45n’], each group of layers [45a-45n] or [45a’-45n’] comprising a plurality of stacked base semiconductor monolayers [46] defining a base semiconductor portion [46a-46n] or [46a’-46n’], and at least one non- semiconductor monolayer [50] or [50’] constrained within a crystal lattice of adjacent base semiconductor portions [46a-46n] or [46a’-46n’]; and
diffusing nitrogen into the superlattice layer [125] from the semiconductor cap layer [52] or [52’]; wherein diffusing nitrogen into the superlattice layer comprises annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere [N2][column 9, lines 20-25, 62-65];
forming at least one active semiconductor device on the semiconductor cap layer while the superlattice layer with nitrogen incorporated therein remains physically intact [column 10, lines 10-13].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 13-14, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kreps et al. (US Pub. 20060243964) in view of Tolchinsky et al. (US Pub. 20070063279) and Ponomarev (US Pat. 7535015).
Regarding claim 1, Kreps discloses in Fig. 2, Fig. 6C a method for making a semiconductor device comprising: 
forming a superlattice layer [45] comprising a plurality of stacked groups of layers [45a-45n], each group of layers [45a-45n] comprising a plurality of stacked base semiconductor monolayers [46] defining a base semiconductor portion [46a-46n], and at least one non- semiconductor monolayer [50] constrained within a crystal lattice of adjacent base semiconductor portions [46a-46n][paragraph [0035]-[0037], [0041]-[0043]]; 
forming a semiconductor cap [52] above the superlattice layer [45];
and forming at least one active semiconductor device on the semiconductor cap layer [52] while the superlattice layer [45] remains physically intact [Fig. 6C].
Kreps fails to disclose 
diffusing nitrogen into the superlattice layer from the semiconductor cap layer.
However, Kreps discloses in paragraph [0049] that “the superlattice 25 may further comprise at least one type of conductivity dopant therein.”
Ponomarev discloses in column 7, lines 15-17 dopant can be introduced into the superlattice by being outdiffused from a layer on top of the superlattice.
Tolchinsky et al. discloses in Fig.4B, Fig. 10, Fig. 11, paragraph [0026]-[0027], [0039]-[0040]  
diffusing nitrogen dopant into the underlying layer [406 or 414 or 428] from the semiconductor cap layer [408].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ponomarev and Tolchinsky et al. into the method of Kreps to include diffusing nitrogen into the superlattice layer from the semiconductor cap layer. The ordinary artisan would have been motivated to modify Kreps in the above manner for the purpose of providing suitable method for introducing dopant into the superlattice; providing method for forming a superlattice comprising nitrogen-doped oxide layers having improved etch resistance [paragraph [0012], [0026]-[0027] of Tolchinsky et al. and column 7, lines 15-17 of Ponomarev].
Kreps discloses forming at least one active semiconductor device on the cap layer [52] while the superlattice layer [45] remains intact. Thus, the combination of Ponomarev, Tolchinsky et al. and Kreps would result to “forming at least one active semiconductor device on the semiconductor cap layer while the superlattice layer with nitrogen incorporated therein remains physically intact”.

Regarding claims 9 and 21, Kreps fails to disclose wherein the semiconductor cap layer has a thickness in a range of 400Å to 500Å. However, Kreps discloses in paragraph [0060] that adjustment is made to provide the appropriate cap layer thickness in the finished device. Further, Applicant did not describe the criticality of the claimed range. Thus, it would have been obvious to modify Kreps to provide the claimed range. The ordinary artisan would have been motivated to modify Kreps in the manner set forth above for at least the purpose of optimization and routine experimentation to provide the appropriate cap layer thickness in the finished device. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 10 and 22, Kreps fails to disclose wherein a nitrogen concentration within the superlattice layer is in a range of 1x1018 atoms/cm3 to 1x1021 atoms/cm3.  
Tolchinsky et al. discloses in [0027] “[t]he duration of time needed for a sufficient amount of nitrogen to diffuse into the silicon wafer may vary based on factors that include, but are not limited to, the annealing temperature and the desired nitrogen concentration.”
It would have been obvious to modify Kreps and Tolchinsky et al. to provide the claimed range. The ordinary artisan would have been motivated to modify Kreps and Tolchinsky et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to provide sufficient desired nitrogen concentration. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 13 and 23, Kreps discloses in paragraph [0042] wherein each base semiconductor portion comprises silicon.

Regarding claims 14 and 24, Kreps discloses in paragraph [0043] wherein the at least one non-semiconductor layer comprises oxygen.

Regarding claims 19-20, Kreps discloses in Fig. 2, Fig. 6C a method for making a semiconductor device comprising: 
forming a superlattice layer [25] on a semiconductor substrate [21] and forming a semiconductor cap [152] above the superlattice layer [25], the superlattice layer [25] comprising a plurality of stacked groups of layers [45a-45n], each group of layers [45a-45n] comprising a plurality of stacked base semiconductor monolayers [46] defining a base semiconductor portion [46a-46n], and at least one non- semiconductor monolayer [50] constrained within a crystal lattice of adjacent base semiconductor portions [46a-46n][paragraph [0035]-[0037], [0041]-[0043]];
 and forming at least one active semiconductor device on the semiconductor cap layer [52] while the superlattice layer [45] remains physically intact [Fig. 6C].
Kreps fails to disclose 
diffusing nitrogen into the superlattice layer from the semiconductor cap layer;
wherein diffusing nitrogen into the superlattice layer comprises annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere.
However, Kreps discloses in paragraph [0049] that “the superlattice 25 may further comprise at least one type of conductivity dopant therein.”
Ponomarev discloses in column 7, lines 15-17 dopant can be introduced into the superlattice by being outdiffused from a layer on top of the superlattice.
Tolchinsky et al. discloses in Fig.4B, Fig. 10, Fig. 11, paragraph [0026]-[0027], [0039]-[0040]  
diffusing nitrogen dopant into the underlying layer [406 or 414 or 428] from the semiconductor cap layer [408];
wherein diffusing nitrogen into the underlying layer comprises annealing the semiconductor cap layer and underlying layer in a nitrogen atmosphere.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ponomarev and Tolchinsky et al. into the method of Kreps to include diffusing nitrogen into the superlattice layer from the semiconductor cap layer; wherein diffusing nitrogen into the superlattice layer comprises annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere. The ordinary artisan would have been motivated to modify Kreps in the above manner for the purpose of providing suitable method for introducing dopant into the superlattice; providing method for forming a superlattice comprising nitrogen-doped oxide layers having improved etch resistance [paragraph [0012], [0026]-[0027] of Tolchinsky et al. and column 7, lines 15-17 of Ponomarev].
Kreps discloses forming at least one active semiconductor device on the semiconductor cap layer [52] while the superlattice layer [45] remains physically intact. Thus, the combination of Ponomarev, Tolchinsky et al. and Kreps would result to “forming at least one active semiconductor device on the semiconductor cap layer while the superlattice layer with nitrogen incorporated therein remains physically intact.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 9-10, 13-14, 19-24 have been considered but are moot in view of the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822